Title: To Benjamin Franklin from Dumas, 5 June 1779
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur
Lahaie 5e. Juin 1779.
Je dînai Mardi passé chez Mrs. De N—— avec 7 Américains, savoir Mrs. Sayre, Sears, Cordes, West, & les Capitaines Cofin, Inkson & Martin. Votre Santé, Monsieur, n’y fut pas oubliée. L’honnête Cofin m’a fort prié de vous présenter ses respects: il m’a dit que vous le connoissiez de longue date, & que c’étoit lui qui fut le porteur, de votre part, des Lettres qui démasquerent les Traîtres Hutchinson &c. aux Américains.
Hier au soir j’eus le plaisir de prêter un apartement chez moi pour un Entretien secret, à G—— F—— & à notre Ami, à la requisition du premier.
Le Committé nommé par les Etats d’Hollde. au sujet des requêtes d’Amst. & de Rotterd——, a décidé, à la pluralité de 10 contre trois, de s’en tenir aux résolutions prises en faveur des Convois illimités, & de presser les convois en conséquence.
Mardi, à mon départ d’Amst——, le bruit y couroit que Sir J. Y——, dans un Meme. présenté, avoit en quelque maniere déclaré la guerre à Amst—— & à Harlem, en les déclarant Alliées de la France, &c. La même chose me fut confirmée à mon passage à Leide. Parturiebant montes: à mon arrivée ici, j’ai trouvé le ridiculus mus, la déclaration, ci-jointe, de guerre contre mon pauvre ami, à qui pourtant il n’arrivera rien de sinistre: Notre Ami me l’a assuré. Cela fera pourtant un sujet de déliberation pour les provinces, à qui la piece a été communiquée. Sir J. a engagé une très grande Dame à écrire à Cleves contre le Courier du Bas-rhin. On vient de me dire, que les fonds Anglois ont baissé de 5 pour cent subitement que ceux d’Amst—— ont reçu des Lettres de Fce. & peut-être même d’Angle., portant que les Espagnols se seroient emparés de la Jamaique. Cette nouvelle me paroît mériter confirmation avant que je la croie. Timeo Danaos, c’est-à-dire les Agioteurs, & dona ferentes. Ce qui est sûr, c’est qu’il manque trois paquebots d’Angle. qui n’arrivent pas, & que l’un d’eux, attaqué par des Dunkerquois, a jetté sa malle à la mer.
J’ai eu l’honneur de vous écrire 2 Lettres d’Amsterdam, sans pouvoir en garder copie. Il en sera de-même de celle-ci, pour ne pas manquer la poste.
Je suis avec un très-respectueux dévouement, Monsieur, Votre très-humble & très-obéissant serviteur
D


Presque tout ce que les vaisseaux arrivés d’Amérique à Amst—— ont apporté est propriété de Mr. Rob. Morris.
Le nouvelliste de Leide s’étoit déjà rétracté de lui-même, en donnant dans une feuille postérieure la déclaration exacte de la Russie, qui, dans le fonds revient au même que celle au No. 40, à la différence près de quelques termes: différence qui ne vient que de ce qu’il avoit traduit une traduction. Son vrai crime auprès de Sir J——, c’est d’être notre ami, & bon républicain.
Leide a tourné casaque, & est l’une des 2 villes qui ont voté pour la limitation des convois dans le Committé. Horn est l’autre.
Le Vaisseau venu de Philadelphie, Cap. Robinson, a apporté des Depêches de Mr. Gerard, qui ont été acheminées à Mr. l’Ambr. qui m’a dit les avoir reçues par Mr. Fizeaux; les Capitaines m’avoient dit que Clifford & Teisset les avoient reçues. Peut-être que Clifford les a remises a Fizeaux. Ce qui me paroît une bêtise. A sa place, j’aurois mieux aimé en avoir le mérite directement auprès de Mr. l’Ambr.
Passy à S.E. Mr. Franklin &c.

 
Addressed: To his Excellency B. Franklin Esqr. / Min. Pl. of the united States &c / Passy./.
Notation: Dumas Juin 5. 79
